Citation Nr: 1008403	
Decision Date: 03/08/10    Archive Date: 03/17/10	

DOCKET NO.  07-03 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for a total abdominal 
hysterectomy with bilateral salpingo-oophorectomy, claimed as 
causally related to service-connected uterine fibroids 
(leiomyomas).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from January to 
May 1978, and from September 1987 to April 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.  The Veteran requested and was 
scheduled and notified for a Board video conference hearing 
in February 2008, and thereafter failed to appear for this 
hearing.  There is no further hearing request or motion for 
rescheduling on good cause shown.  The case is ready for 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.  

2.  Service connection was established for uterine fibroids 
as directly related to service, effective from the date of 
service separation, but no functional impairment was 
identified as attributable to these fibroids and a 
noncompensable evaluation was assigned, and remained in 
effect until they were removed at the time of the total 
abdominal hysterectomy.  

3.  The Veteran is shown to have a historical record of 
difficult menses, but symptoms are shown to have clinically 
increased in 2002, subsequent ultrasound and MRI studies were 
interpreted to place the Veteran at risk for ovarian cancer, 
and the Veteran and her VA doctor agreed to proceed with a 
total abdominal hysterectomy and bilateral salpingo-
oophorectomy, and the only competent clinical opinion on file 
is against a finding that the Veteran's service-connected 
uterine fibroids had any causal relationship to hysterectomy 
performed for bilateral dermoid cyst, bilateral hydrosalpinx 
with chronic salpingitis, tubal ovarian adhesions and 
endometriosis which became symptomatic and led to the 
hysterectomy as a medically indicated procedure.  


CONCLUSION OF LAW

A total abdominal hysterectomy with bilateral salpingo-
oophorectomy was not incurred or aggravated in service, and 
was not causally related to service-connected uterine 
fibroids.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the Veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The Veteran was provided formal VCAA notice in October 2003, 
prior to the issuance of the rating decision now on appeal 
from April 2004.  This notice informed her of the evidence 
necessary to substantiate her claim, the evidence she was 
responsible to submit, the evidence VA would collect on her 
behalf, and advised she submit any relevant evidence in her 
possession.  This notice also specifically informed her that 
evidence necessary to substantiate her claim would be 
"evidence of a connection between your hysterectomy and your 
uterine fibroids."  Several additional VCAA notices were 
provided the Veteran during the lengthy pendency of this 
appeal.  

The Veteran's service treatment records and early private and 
VA treatment records were already on file.  All up-to-date 
records of the Veteran's inpatient and outpatient treatment 
with VA were collected, including records of her hysterectomy 
surgery performed in March 2003.  Additionally, this case was 
referred to a qualified physician for review of the record, a 
current examination and production of opinions consistent 
with VCAA at 38 U.S.C.A. § 5103A(d).  All known available 
evidence has been collected for review and VCAA is satisfied.  
38 U.S.C.A. §§ 5103, 5103A, 5107; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identity a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings.  Continuity of symptomatology is required where the 
condition noted during service is not shown to be chronic.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Additionally, disability which is proximately due to or the 
result of other service-connected disease or injury shall 
also be service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  This is referred to as secondary service 
connection.  38 C.F.R. § 3.310(a).  

Analysis:  The Veteran filed her claim for service connection 
for her total hysterectomy in April 2003, seven years after 
she was separated from service.  It has been her central 
contention throughout the appeal that her service-connected 
uterine fibroids were a significant causal factor in her 
decision to have a total hysterectomy.  

Service connection for uterine fibroids was granted in 1996 
as directly related to military service.  They were 
identified during service in 1998 and confirmed on VA 
ultrasound two months after service separation in 1996.  
However, no functional impairment or adverse symptoms were 
identified sufficient for a compensable evaluation.  She 
later filed a claim for increase, but that claim, among 
numerous others, was denied in the absence of medical 
evidence revealing identifiable symptoms or pathology 
attributable to the fibroids.  The Veteran argued that her 
symptoms were significant menses symptoms including cramps 
and bleeding, but these symptoms were never medically 
attributed to service-connected fibroids.  

VA outpatient treatment records do indicate an increase in 
adverse gynecological symptoms in around 2002.  She underwent 
a CT scan and MRI of the pelvis which revealed bilateral 
abnormal ovaries with a mass in the right ovary which were 
unrelated to and not medically attributed to her preexisting 
uterine fibroids.  There were then discussions of exploratory 
surgery to rule out any cancerous tumor and, if necessary, to 
perform a total hysterectomy, which the Veteran delayed on 
two occasions.  In March 2003, she was admitted to a VA 
hospital for an elective total abdominal hysterectomy with 
bilateral salpingo-oophorectomy.  This surgery was 
successfully completed without adverse result or 
postoperative residual.  The discharge diagnoses were 
bilateral dermoid cyst, bilateral hydrosalpinx with chronic 
salpingitis, and leiomyomata (uterine fibroids).  

In October 2003, the Veteran and her claims folder were 
referred to a VA gynecologist for current examination, record 
review, and the production of clinical opinions.  At that 
time, the Veteran reported a history of cramping with her 
menstrual periods that started in 2002 with pelvic pain with 
physical activity.  These symptoms had cleared since the 
hysterectomy.  Historically, periods had lasted seven to nine 
days and were regular, although associated with cramping and 
nausea.  She now was on hormonal replacement with no side 
effects.  

The VA gynecologist reviewed her clinical history with the VA 
doctor who treated her and later performed a hysterectomy and 
noted that beginning in late 2002, the Veteran was noted to 
have an abnormal, enlarged, irregular uterus which was 
retroverted.  The VA gynecologist stated that the 
hysterectomy was unlikely related to her service-connected 
uterine fibroids because those were shown historically to be 
"relatively asymptomatic."  

After an ultrasound and MRI of the pelvis, her VA treating 
physician noted they could not rule out the possibility of an 
adenocarcinoma (cancer) of the ovary with the bilateral 
abnormal ovaries with a mass in the right ovary.  It was 
initially decided that the Veteran would undergo exploratory 
surgery with possible hysterectomy, but by the time of 
surgery in March 2003, it had been decided by the Veteran to 
go ahead and have the total hysterectomy in any event.  

The Veteran's previous clinical history also included mature 
cystic teratoma of the ovary, bilateral hydrosalpinx, chronic 
salpingitis with tubal ovarian adhesions, small hemorrhagic 
follicular and corpus luteum cyst of the left ovary, multiple 
uterine fibroids, chronic cervicitis with focal parakeratosis 
in the cervical squamous metaplasia, and proliferative-type 
endometrium with focal cystic changes in chronic 
endometriosis.  VA gynecologist did not relate that the 
Veteran's rather static uterine fibroids played any 
significant role in causing or aggravating the other multiple 
abnormalities in the Veteran's gynecological system.  

The decision to proceed with a total abdominal hysterectomy 
and bilateral salpingo-oophorectomy was a risk of cancer 
after CT and MRI diagnostic studies identified abnormalities 
unrelated to her uterine fibroids.  The VA gynecologist 
concluded that the Veteran's hysterectomy was not done 
because of service-connected uterine fibroids.  This is the 
only competent clinical opinion on file and it is solidly 
against the Veteran's claim.  The Veteran has not submitted 
any competent clinical opinion or evidence supporting her 
argument that her service-connected uterine fibroids played 
any significant role in her decision to have a total 
abdominal hysterectomy.  

A clear preponderance of the evidence on file is against the 
Veteran's claim for service connection for a total abdominal 
hysterectomy.  While the Veteran and representative have 
presented their own lay arguments that there is a causal 
connection from service-connected uterine fibroids and her 
decision to undergo a hysterectomy, neither are shown to have 
the requisite medical training necessary to provide such a 
complex clinical opinion.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  

The Veteran is shown to have had uterine fibroids identified 
during and subsequent to service, but standing alone these 
abnormalities are not shown by any competent medical evidence 
or opinion on file to have been in any way disabling or to 
have played any particular role in her subsequent development 
of multiple other gynecological abnormalities in the years 
following service separation.  The multiple other 
abnormalities identified by VA CT scan, MRI, and as a result 
of VA total abdominal hysterectomy surgery in March 2003 also 
fail to provide any clinical evidence that the Veteran's 
service-connected uterine fibroids played any role at all in 
the increase in symptoms leading to the decision to undergo a 
total hysterectomy.  

That hysterectomy was total, and did result in the removal of 
the fibroids along with everything else involved in a total 
hysterectomy, but there is simply no evidence that the 
uterine fibroids themselves caused or aggravated any of the 
additional gynecological abnormalities which did in fact 
result in a hysterectomy, performed primarily to rule out the 
possibility the Veteran might have or later develop cancer in 
one or both of her ovaries.  Fortunately, no cancer was 
identified, and it is clear that uterine fibroids are by 
definition noncancerous growths of the uterus that are not 
themselves associated with an increased risk of uterine 
cancer.  There is no evidence on file that the Veteran's 
service-connected uterine fibroids caused any problems and 
required any treatment separate and apart from all other 
abnormalities which later developed, and which resulted in 
her eventual decision to have an elective hysterectomy.  The 
VA gynecologist that reviewed the extensive clinical record 
in this case opined with good reasons and bases that the 
Veteran's service-connected uterine fibroids were essentially 
asymptomatic and played no role in the Veteran's hysterectomy 
with bilateral salpingo-oophorectomy.  


ORDER

Entitlement to service connection for a total abdominal 
hysterectomy with bilateral salpingo-oophorectomy is denied 
as not being secondary to service-connected uterine fibroids 
on either a causation or aggravation theory.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


